DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 2/11/2021 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  This argument is found persuasive. 
All claims, 1-19 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,547,756 to Greter.	As to claim 1, Greter discloses a breast pump comprising: a variable pressure generating unit connected to an expressing unit (17) that is brought into contact with a breast of a user, and alternately forming a negative pressure state below atmospheric pressure and a higher pressure than the pressure of the negative pressure state, the variable pressure generating unit including: a power driving unit including a stepping motor (28) that is capable of rotating both normally and in reverse (rotatable shaft, 52); and a negative pressure forming unit that creates the negative pressure state by causing an elastic  by periodically increasing and reducing, in accordance with the cycle period, the size of the region of the negative pressure forming unit in which negative pressure is generated (Column 7, lines 5-25). 	As to claim 14, Greter discloses the breast pump wherein the elastic body is a dome-shaped film-form member (34) to which one end of the linear moving body is fixed, and the size of the region of the negative pressure forming unit in which negative pressure is generated is increased and reduced in accordance with displacement of the elastic body in a direction of a linear movement of the linear moving body (Column 6, lines 43-66).	As to claim 15, Greter discloses the breast pump wherein the elastic body is a dome-shaped film-form member (34) to which one end of the linear moving body is fixed, and the size of the region of the negative pressure forming unit in which negative pressure is generated is increased and reduced in accordance with displacement of the elastic body in a direction of a linear movement of the linear moving body (Column 6, lines 43-66).	As to claim 16, Greter discloses the breast pump wherein the elastic body is a dome-shaped film-form member (34) to which one end of the linear moving body is fixed, and the size of the region of the negative pressure forming unit in which negative pressure is generated is increased and reduced in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,547,756 to Greter in view of US 2003/0004459 to McKendry.	As to claim 11 and 17-19, Greter discloses the breast pump as claimed except wherein the elastic body is a film-formed member having a bellows structure capable of expansion and contraction, and the size of the region of the negative pressure forming unit in which negative pressure is generated is increased and reduced in accordance with expansion and contraction of the elastic body in a direction of a linear movement of the linear moving body.  McKendry discloses an analogous the elastic body is a film-formed member having a bellows (112, Figure 1) structure capable of expansion and contraction, and the size of the region of the negative pressure forming unit in which negative pressure is generated is increased and reduced in accordance with expansion and contraction of the elastic body in a direction of a linear movement of the linear moving body [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace diaphragm of Greter with the diaphragm of McKendry to produce optimal pump results. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783